             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 1 of 21




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA



KEITH DIALS,                                                  CIVIL ACTION NO. 2:21-cv-1660
               Plaintiff

v.                                                                   JURY TRIAL DEMANDED
PHILLIPS 66 COMPANY AND
PHILLIPS 66,

               Defendants



                      ORIGINAL COMPLAINT AND JURY DEMAND

                                    I.      INTRODUCTION

       1.       Keith Dials is a 56-year-old maintenance professional who spent several decades

of his career working his way up the ladder. After impressing the Phillips 66 Maintenance Manager

while performing contract work at the Alliance Refinery in Belle Chase, Louisiana, Defendants

offered Mr. Dials a full-time position at the refinery. Mr. Dials accepted this promising job

opportunity and looked forward to finishing his career with respect and dignity before retiring.

Instead, Mr. Dials was assigned to younger supervisors who were well known throughout the

Alliance Refinery for discriminating against older employees. This behavior emboldened Mr.

Dials’ younger co-workers to discriminate against him. Mr. Dials repeatedly reported this

discrimination to the company’s Ethics Hotline and to Alliance Refinery’s Human Resources

Manager, Ann Janson. Instead of investigating Mr. Dials’ complaints, however, Ms. Janson

facilitated the Defendants’ discriminatory conduct, even after Defendants began blatantly

retaliating against Mr. Dials for filing complaints. Just weeks after Mr. Dials’ final complaint, Ms.

Janson and another supervisor abruptly fired him and invented a blatantly pretextual reason to
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 2 of 21




justify his termination. Suddenly, Mr. Dials, who had been planning and preparing for the final

years of his career before retiring, was unemployed for the first time in decades. This caused

significant financial and emotional harm that continues each day. Mr. Dials is just one of many

older workers targeted by Ms. Janson and the discriminatory supervisors at the Alliance Refinery,

as Defendants work systemically to push out their most qualified, experience, and committed

employees, only to replace them with younger, less qualified individuals.

                             II.     JURISDICTION AND VENUE

       2.      This Court has jurisdiction over Mr. Dials’ federal claims pursuant to 28 U.S.C. §

1331 because they arise under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29

U.S.C. § 621, et seq., which is a federal statute.

       3.      This court has supplemental jurisdiction over Mr. Dials’ state law causes of action

pursuant to 28 U.S.C. § 1367.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1)-(2) because a

substantial part of the events or omissions giving rise to Mr. Dials’ claims occurred within

Plaquemines Parish, which is in the Eastern District of Louisiana, and Defendants own and operate

the Alliance Refinery, located in Belle Chasse, Plaquemines Parish, Louisiana, which is within the

Eastern District of Louisiana.

                                         III.    PARTIES

       5.      Plaintiff KEITH DIALS is a 56-year-old individual who resides in Lawrence

County, in the State of Kentucky. Mr. Dials was formerly employed by Defendants at the Alliance

Refinery located in Belle Chasse, Plaquemines Parish, Louisiana, within the Eastern District of

Louisiana (hereinafter “Alliance Refinery”).

       6.      Defendant PHILLIPS 66 is a publicly traded Delaware corporation doing business

in the State of Louisiana. Defendant Phillips 66 and its wholly-owned subsidiary, Phillips 66

                                                     2
              Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 3 of 21




Company, own and operate Alliance Refinery. Defendant Phillips 66 employed more than 800

individuals at Alliance Refinery, and more than 10,000 employees in total, at all times relevant to

this Complaint.

       7.      Defendant PHILLIPS 66 COMPANY is a foreign corporation doing business in

the State of Louisiana and a wholly-owned subsidiary of Phillips 66. Defendant Phillips 66

Company and its parent company, Defendant Phillips 66, own and operate Alliance Refinery,

where they employed more than 800 individuals at all times relevant to this Complaint.

                   IV.   EXHAUSTION OF ADMINISTRATIVE REMEDIES

       8.      On October 28, 2020, Mr. Dials timely filed an Equal Employment Opportunity

Commission (EEOC) Charge of Discrimination alleging age discrimination and retaliation by

Defendants.

       9.      Mr. Dials requested a Notice of Right to Sue on July 1, 2021, after more than 60

days had elapsed since the EEOC assumed jurisdiction over his Charge of Discrimination.

       10.     On July 2, 2021, the EEOC issued a Notice of Right to Sue pursuant to Mr. Dials’

request.

       11.     This action is being filed within 90 days of Mr. Dials’ receipt of the EEOC’s Notice

of Right to Sue.

       12.     Mr. Dials has fully complied with all prerequisites to jurisdiction in this Court under

the ADEA.

                                          V.      FACTS

       A.      Mr. Dials was a Maintenance Supervisor with Over Three Decades of
               Industry Experience.

       13.     Mr. Dials is a 56-year-old industrial maintenance professional with over 30 years

of experience. He has extensive experience supervising workers and on-site contractors,


                                                 3
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 4 of 21




monitoring maintenance operations, and ensuring compliance with health, safety, and

environmental rules and regulations in the oil refining industry.

       14.     Mr. Dials has certifications in welding, pipe-fitting, and other technical trades, and

has received extensive training in OSHA safety standards. During his career, he has received many

awards for overseeing worksites with no accidents, outstanding quality, and cost control.

       15.     Before his employment with Defendants, Mr. Dials served as an on-site contractor

at the Alliance Refinery, managing the day-to-day operations of its Maintenance Group from April

2017 to June 2018.

       B.      Phillips 66 Hired Mr. Dials Based on his Strong Performance as an On-Site
               Contractor at Alliance Refinery.

       16.     As a contractor at Alliance Refinery, Mr. Dials was supervised by Patrick O’Hara,

the head of the Maintenance Department at the Alliance Refinery at the time.

       17.     Recognizing Mr. Dials’ aptitude for maintaining safe and productive work sites,

Mr. O’Hara seized the opportunity to bring Mr. Dials on as a full-time Maintenance Supervisor in

June 2018.

       18.     The vast majority of the other supervisors in the Maintenance Department at

Alliance Refinery were much younger than Mr. Dials, including Chris Davis, Maintenance

Supervisor (39 years old); Armond Dinet, Maintenance Supervisor (48 years old); Chad Meyers,

Maintenance Supervisor (44 years old); Glen Otero, Maintenance Supervisor (36 years old); Chad

Sanchez, Planning Lead (36 years old); and Brian Watterson, Warehouse Supervisor (30 years

old). The only other Maintenance Supervisor who was close to Mr. Dials in age was Peter Ernst

(53 years old), who Defendants abruptly terminated just three months before Mr. Dials.




                                                 4
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 5 of 21




       C.      Mr. Ansalve, Ms. Bergeron, and Mr. Dials’ Younger Co-Workers Openly
               Discriminated Against Him Because of His Age.

       19.     Within Mr. Dials’ first month of joining Phillips 66, Emily Bergeron, Interim

Maintenance Manager, took Mr. O’Hara’s position as head of the Maintenance Department and

assigned Terry Ansalve, Maintenance Superintendent, to oversee Mr. Dials. Ms. Bergeron became

Mr. Dials’ second-line supervisor.

       20.     From the start, Mr. Ansalve set Mr. Dials up to fail. Without training him in any

capacity, Mr. Ansalve overloaded Mr. Dials with a much heavier workload than his younger peers,

who Mr. Ansalve assigned to oversee manageable amounts of work. Mr. Ansalve assigned Mr.

Dials to oversee Complex 6, which was the largest complex in the refinery and required the most

maintenance due to the large number of pumps it contained.

       21.     Additionally, Mr. Ansalve assigned Mr. Dials to oversee the refinery’s heavy

equipment, equipment rentals, garage and mechanic shop, hurricane preparations, water repairs

plant-wide, pest control, animal control, Hoist and Crain, Turner Cranes, Firewater Crew, and

Austin Water. Then, Mr. Ansalve refused to provide Mr. Dials with adequate support.

       22.     In July 2018, Mr. Ansalve refused Mr. Dials’ requests for additional staff to help

ensure he could properly oversee the responsibilities assigned to him. Mr. Ansalve did, however,

routinely reassign workers who were working for Mr. Dials to work for Chad Meyers, a

Maintenance Supervisor 11 years younger than Mr. Dials. Mr. Ansalve told Mr. Dials that he could

handle the disproportionately large workload because he was older than his peers.

       23.     Throughout 2018, whenever Mr. Dials sought help from Ms. Bergeron for

additional workers, she similarly rejected his request and directed him to resolve the issue on his

own.




                                                5
              Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 6 of 21




        24.    In July 2018, Mr. Dials’ younger colleagues in the Maintenance Department also

began to subject him to hostile and discriminatory treatment. For example, in July 2018, Mr.

Meyers told Mr. Dials that he was unqualified for his new job and that no one in the department

liked or trusted him.

        25.    Also, in July 2018, Liz Tapia, an administrative assistant in the Maintenance

Department, refused to provide administrative support to Mr. Dials—even though providing this

assistance was part of her job. However, she regularly provided similar help to younger

Maintenance Supervisors, including Mr. Meyers and Glen Otero, who was over 20 years younger

than Mr. Dials. Mr. Dials raised concerns to Mr. Ansalve, Ms. Tapia’s direct supervisor, about her

discriminatory conduct in July 2018, but Mr. Ansalve defended Ms. Tapia, saying he was “like

her.”

        26.    Mr. Dials’ younger peers in the Maintenance Department refused to follow his

directions. For example, in July 2018, Mr. Dials instructed the younger Maintenance Supervisors

not to rent cranes without notifying him, they refused to cooperate. Mr. Ansalve then blamed Mr.

Dials for the resulting workflow interruptions. Mr. Ansalve still accused Mr. Dials of

mismanagement, even after learning the younger supervisors were at fault.

        27.    In July 2018, Mr. Dials also complained to Ms. Bergeron that his younger peers

were ignoring his oversight. She also disregarded his concerns.

        28.    During Mr. Dials’ first performance review in July 2018, Mr. Ansalve told Mr.

Dials that he did not deserve his position or salary. Even though he commended Mr. Dials for his

good job performance, Mr. Ansalve said that he had not wanted to hire Mr. Dials. Mr. Ansalve

had supervised Mr. Dials for just weeks and did not explain his basis for this unprofessional

assessment.



                                                6
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 7 of 21




       29.     In August 2018, in front of several other younger Maintenance Supervisors, Mr.

Ansalve exclaimed, without warning, “You sucked Patrick O’Hara’s d*ck to get your job, didn’t

you?” Everyone in the room laughed at Mr. Dials, who walked out of the room, humiliated.

       30.     During the fall of 2018, Mr. Dials struggled to manage the enormous workload that

Mr. Ansalve assigned him.

       31.     In December 2018, during Mr. Dials’ year-end performance review, Mr. Ansalve

again belittled Mr. Dials, criticized his performance, and stated that he did not deserve his job and

that Mr. Ansalve never wanted to hire him. Mr. Dials again explained that he was overloaded with

work, that he had not received adequate training, and that the Maintenance Department staff, like

Ms. Tapia and the younger Maintenance Supervisors, were refusing to work with him. Mr. Ansalve

refused to help.

       D.      Supervisors and Co-Workers Continued to Discriminate Against Mr. Dials
               Throughout 2019.

       32.     In January 2019, Mr. Ansalve required Mr. Dials to complete an unnecessary daily

maintenance report but did not require the other Maintenance Supervisors to do so. Mr. Ansalve

also routinely asked Mr. Dials’ younger peers to oversee his work, undermining Mr. Dials’

authority among his staff.

       33.     In Spring 2019, an operations employee incorrectly told Mr. Ansalve that Mr. Dials

did not know where to install a certain pump in Complex 6. When Mr. Dials explained that he did

know, and the operations employee was mistaken, Mr. Ansalve called Mr. Dials a “liar” in front

of the younger Maintenance Supervisors.

       E.      Mr. Ansalve and Mr. Campbell Continued to Discriminate and Retaliate
               Against Mr. Dials After He Engaged in Protected Activity.

       34.     Exhausted by Mr. Ansalve’s continual harassment and discrimination, Mr. Dials

called the Phillips 66 Ethics Hotline in March 2019, reported the hostile work environment created

                                                 7
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 8 of 21




by Mr. Ansalve, and informed the operator that he was being treated differently and unfairly as

compared to younger Maintenance Supervisors. Mr. Dials was told that Phillips 66 would look

into his concerns.

       35.       After six weeks passed, in April 2019, Mr. Dials again called the Ethics Hotline to

inquire about his complaint. Mr. Dials was told that Phillips 66 was would no longer investigate

his complaint.

       36.       To make matters worse, Phillips 66 informed Mr. Ansalve about Mr. Dials’

complaint against him, and in retaliation, Mr. Ansalve’s abusive conduct grew even more severe.

For example, in July 2019, Mr. Dials was assigned to a new supervisor, David Campbell. During

their introductory meeting, Mr. Ansalve introduced Mr. Dials as a “redneck” and pointed out that

Mr. Dials was the oldest person in the Maintenance Department. In contrast, Mr. Ansalve

introduced the younger Maintenance Supervisors respectfully. Mr. Campbell was close friends

with Mr. Ansalve, and he soon began to discriminate against Mr. Dials as well.

       37.       Mr. Ansalve then laterally transferred to the position of Turnaround Superintendent

but remained heavily involved in the operation of the Maintenance Department. Throughout the

summer and fall of 2019, Mr. Ansalve berated Mr. Dials publicly during the daily maintenance

planning meetings by interjecting whenever Mr. Dials attempted to speak, dismissing his

comments as unimportant, and accusing Mr. Dials of not knowing what he was talking about.

       F.        Mr. Dials Again Reported the Age Discrimination he was Experiencing.

       38.       In July 2019, Mr. Dials told the EAP Director, David Steweki, about the hostile

work environment he was experiencing. Mr. Steweki suspected that Mr. Dials’ hostile work

environment was the result of age discrimination and advised that Mr. Dials file an EEOC charge.




                                                  8
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 9 of 21




       39.     Meanwhile, Mr. Dials continued to endure discriminatory harassment from his

peers and subordinate employees. For example, Ms. Tapia still refused to provide administrative

support to Mr. Dials.

       40.     In October 2019, Ms. Tapia sent a text message to a contractor, Vernon Davis,

explaining that she was going to do everything possible to get Mr. Dials fired.

       41.     Another Maintenance Supervisor, Armond Dinet, who is 9 years younger than Mr.

Dials, told him daily, throughout his employment at the refinery, “No one likes you here.”

       42.     Additionally, Mr. Meyers regularly humiliated and berated Mr. Dials in the daily

maintenance meetings. For example, in November 2019, while Mr. Dials was speaking, Mr.

Meyers, in a room full of people, said: “Keith, don’t you know what the f*ck is going on?”

       G.      Mr. Ansalve and Ms. Bergeron Targeted Other Older Employees as Well.

       43.     Mr. Dials was not the only older employee in the Maintenance Department at the

Alliance Refinery that was subjected to age discrimination. Several other older employees were

discriminated against by Ms. Janson, Mr. Ansalve, and Ms. Bergeron. On November 6, 2019, Mr.

Ansalve and Ms. Janson fired Peter Ernst, who was 51 years old at the time, from his position as

Senior Maintenance & Reliability Supervisor. Mr. Ernst had suffered years of discrimination at

the hands of Mr. Ansalve, Ms. Bergeron, and Ms. Janson before his termination. For example, Mr.

Ansalve assigned Mr. Ernst a much heavier workload than his peers, just as he did with Mr. Dials.

Mr. Ansalve and Ms. Janson then subjected Mr. Ernst to unwarranted discipline before abruptly

terminating him.

       H.      After Firing Other Older Employees, Mr. Ansalve Further Overburdened
               Mr. Dials by Assigning him Additional Job Duties.

       44.     After Ms. Janson and Mr. Ansalve fired Mr. Ernst, Mr. Ansalve further targeted

Mr. Dials by assigning him many of Mr. Ernst’s former responsibilities, including oversight of the


                                                9
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 10 of 21




blast and sand yard, the refinery insulators, the sheet metal shop, and the scaffold yard. He was

also forced to take Mr. Ernst’s “weekend call-outs” along with his own, which meant that Mr.

Dials was required to spend an additional four to eight hours each weekend at the Alliance

Refinery. Mr. Ansalve did not assign additional work to Mr. Dials’ younger peers.

       45.     As a result of his stressful work environment, Mr. Dials sought treatment from a

doctor for anxiety in November 2019. The doctor prescribed him medication to address his blood

pressure, anxiety, and depression.

       46.     In November 2019, while Mr. Dials was working with a contractor, Mr. Campbell

approached Mr. Dials, interrupted his conversation, swore at him, and told Mr. Dials to “not be in

Liz [Tapia]’s business.” Mr. Dials did not know what “business” Mr. Campbell was referring to.

He was also shocked and embarrassed by the public confrontation.

       47.     In December 2019, during Mr. Dials’ year-end performance review, despite

knowing that Mr. Dials was overwhelmed with work, Mr. Campbell unfairly criticized Mr. Dials’

performance and placed him on a Performance Improvement Plan. Mr. Dials protested that he

oversaw an unmanageable amount of work and did not have sufficient resources. Mr. Campbell

similarly ignored Mr. Dials’ concerns. In violation of Phillips 66 policy, Mr. Campbell never set

up an improvement plan or discussed the PIP again with Mr. Dials.

       I.      Mr. Dials Reported Additional Discrimination and Retaliation to Phillips 66.

       48.     In December 2019, concerned for his wellbeing, health, and job, Mr. Dials again

called the Ethics Hotline to report the conduct of Mr. Ansalve, Mr. Campbell, Ms. Tapia, and Mr.

Meyers. Phillips 66 said it would investigate his complaints, but Mr. Dials never received a

response.

       49.     As a result, Mr. Dials put in an application for a transfer to another Phillips 66

refinery located in Lake Charles, Louisiana, to try to escape the hostile environment fostered by
                                               10
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 11 of 21




Mr. Ansalve and Mr. Campbell, and to hopefully avoid unwarranted discipline and termination

from Ms. Janson.

       50.     However, Phillips 66 never responded to Mr. Dials’ transfer request.

       J.      Mr. Ansalve and Mr. Campbell Continued to Target Mr. Dials by
               Overburdening him with Work and Hyperscruitinizing His Performance.

       51.     Mr. Ansalve and Mr. Campbell continued to assign more work to Mr. Dials. His

workload reached its height in January 2020, when Mr. Ansalve and Mr. Campbell assigned Mr.

Dials to the following additional areas of maintenance management: tool shop, fab shop, grass

cutting, roads and grounds, hydro blasting/vacuum truck/bundle cleaning slab, painters/lead

program/paint program/blast and paint yard.

       52.     At the same time, they also assigned him the role of overseeing the refinery’s

administration building, a job duty that belonged to Mr. Meyers previously. Mr. Meyers had

scheduled a paint job for the building but never ordered the paint. Without paint, the job was

unnecessarily delayed, and Mr. Campbell then blamed Mr. Dials for the failure. Mr. Campbell told

Mr. Dials, “All you are good for is pissing people off.”

       K.      Mr. Ansalve Solicited Younger Employees to See if They Would Replace Mr.
               Dials.

       53.     In January 2020, Mr. Ansalve began approaching younger employees and asking

them if they were interested in taking Mr. Dials’ position. Among these younger employees was

Sean Serencey, Trainer for Complex 6, who is about 10 years younger than Mr. Dials. Mr.

Serencey declined the position because he did not want to assume Mr. Dials’ enormous workload.

       L.      Mr. Dials Complained of Discrimination and Retaliation to Ms. Janson.

       54.     In February 2020, Mr. Dials met with Ms. Janson to lodge a third complaint of

discrimination and informed her of the hostile work environment created by Mr. Ansalve, Mr.

Campbell, Ms. Tapia, Mr. Meyers, and others.

                                                11
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 12 of 21




       55.       After hearing Mr. Dials’ complaint, Ms. Janson refused to investigate.

       56.       Instead, she directed Mr. Dials to take his hostile coworkers and supervisors to

dinner to “win them over” and ordered him to report back to her after the dinner.

       57.       Complying with this demeaning directive, Mr. Dials invited his coworkers and

supervisors to dinner, all of whom rejected the invitation. Among these coworkers were Mr.

Campbell, Mr. Meyers, and Ms. Tapia, who were all aware that Mr. Dials lodged complaints

against them. Mr. Dials told Ms. Janson that all his invitations were rejected, and she told him to

“keep trying.”

       M.        Ms. Janson and Mr. Campbell Created a Pretextual Justification to
                 Terminate Mr. Dials.

       58.       On March 5, 2020, after a water leak, Tony Barre, Operations Field Supervisor, and

Nat Sylve, Operations Shift Superintendent, asked Mr. Dials to help clamp a faulty pipe. Joshua

Arwood, the Safety Coordinator for the Operations and Maintenance Department, advised Mr.

Dials to swiftly clamp the pipe without a permit or holding a risk meeting. Under the Alliance

Refinery On-Streak Leak Repairs and Enclosures Procedure, holding a risk meeting and obtaining

a permit was unnecessary before clamping the pipe because the leak was an emergency and there

were no harmful chemicals involved.

       59.       While reporting to Mr. Campbell in January 2020, Mr. Dials had addressed a

similar leak without obtaining a permit or holding a risk meeting. After the January 2020 leak, Mr.

Campbell never suggested Mr. Dials erred by not obtaining a permit or holding a risk meeting.

       60.       On March 6, 2020, Mr. Campbell and Ms. Janson accused Mr. Dials of improperly

clamping the pipes without a permit or holding a risk meeting. They falsely claimed this was a

violation of Phillips 66 policy.




                                                 12
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 13 of 21




       61.     In response, Mr. Dials explained that (1) he was advised by Mr. Arwood to clamp

the pipes quickly without obtaining a permit or holding a risk meeting; (2) that he clamped the

pipe under the oversight of Mr. Barre and Mr. Sylve; (3) that a permit and risk meeting were not

required under Phillips 66 policy; and (4) that he had conducted a similar job in January 2020

without obtaining a permit or holding a risk meeting, which Mr. Campbell was fully aware of.

       62.     Nevertheless, Mr. Campbell and Ms. Janson placed Mr. Dials on mandatory

administrative leave.

       63.     On March 9, 2020, Ms. Janson and Mr. Campbell terminated Mr. Dials, claiming

he violated company policy when he clamped the pipe without a risk meeting or permit.

       64.     Mr. Arwood, Mr. Barre, and Mr. Sylve were not disciplined despite their role and

responsibility in the clamping on March 5, 2021. Neither Mr. Arwood, Mr. Barre, nor Mr. Sylve

had complained of age discrimination in the past.

       65.     Mr. Dials was replaced by Tony Ditta, who is nearly 20 years younger than him

and has no maintenance experience.

       66.     Following his wrongful termination, Phillips 66 asked that the Louisiana

Workforce Commission deny Mr. Dials unemployment benefits, which has since then been

reversed by the Louisiana Workforce Commission.

       N.      Mr. Dials Was One of Almost Two Dozen Alliance Refinery Employees Over
               the Age of 40 Who Were Terminated by Ann Janson in Just Two Years.

       67.     Mr. Dials was just one of many dedicated Alliance Refinery employees who were

targeted based on their age. Between 2019 and 2021, many other individuals over 40 were

terminated, laid off, forced to resign, or forced to retire from the Maintenance Department at

Alliance Refinery, including Andrew Rogers, Peter Ernst, Jeff Winget, David Binderwald, Emily




                                               13
             Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 14 of 21




Campbell, Mike Terrio, Brian Duncan, Cynthia Becnel, Lina Farrar, Blair Stevens, George

Turlich, Darren Williams, and William Bartholomew.

       68.       Between 2019 and 2021, Ms. Janson also terminated many employees over the age

of 40 who worked in other departments at Alliance Refinery, including Jeff Winget, Brian Duncan,

Chris Pizzuto, Jack Serigne, Blair Stevens, Janice Munkres, and Galen Roy.

       69.       Ann Janson made the decision to terminate Mr. Dials and each of the individuals in

Paragraphs 67 and 68.

       70.       Ms. Janson terminates employees without conducting an independent investigation

and is influenced by employees’ supervisors in determining whether to terminate employees.

       71.       During her employment, Ms. Janson targeted older employees based on a bias

against these employees based on their age, and in favor of younger employees.

       72.       Further, Ms. Janson targeted approximately 10% of the workforce at Alliance

Refinery for termination to provide cost savings to Defendants. Ms. Janson also targeted older and

disabled workers to increase cost savings.

                                   VI.     CAUSES OF ACTION

                                     FIRST CAUSE OF ACTION
                Violation of the Age Discrimination in Employment Act (“ADEA”)
                                       29 U.S.C. § 621, et seq.
                                        Disparate Treatment
                                      (Against all Defendants)

       73.       Mr. Dials hereby incorporates all paragraphs of this Complaint as though fully set

forth herein.

       74.       At all times pertinent to this Complaint, Defendants were employers within the

meaning of 29 U.S.C. § 630 and employed twenty or more employees.

       75.       At all times pertinent to this Complaint, Mr. Dials has been at least forty years old.



                                                  14
                Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 15 of 21




          76.      Mr. Dials was subjected to adverse employment action when he was not transferred

to open positions at other refineries owned and operated by Defendants for which he was qualified,

and when he was terminated.

          77.      Mr. Dials was over 40 years old when Defendants subjected him to the adverse

employment actions described above.

          78.      Mr. Dials was qualified for his position at Phillips 66 and qualified for the transfers

he applied for.

          79.      Defendants would not have taken adverse employment actions against Mr. Dials

but for his age.

          80.      Mr. Dials’ supervisors subjected him to adverse employment actions when they

disciplined him and recommended his termination based on his age.

          81.      Although Mr. Dials was qualified for promotions, Defendants promoted non-

disabled individuals in place of Mr. Dials.

          82.      Mr. Dials’ supervisors intended to cause him to suffer an adverse employment

action.

          83.      Mr. Dials’ supervisors influenced the decisionmaker to cause the adverse

employment actions taken against Mr. Dials.

          84.      The decisionmaker in Mr. Dials’ termination also terminated him based on his age.

          85.      Defendants’ reasons for terminating Mr. Dials were not legitimate and were merely

pretext for age discrimination.

          86.      Mr. Dials was treated less favorably than similarly situated younger employees, and

he was replaced by someone younger than him after his termination.

          87.      Mr. Dials was subjected to severe and pervasive harassment by his supervisors.



                                                     15
              Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 16 of 21




        88.       This harassment altered the terms and conditions of his employment and created a

hostile and abusive work environment.

        89.       Mr. Dials would not have been harassed by his supervisors but for his age.

        90.       Mr. Dials’ supervisors knew, or in the exercise of reasonable care, should have

known that Mr. Dials was being harassed based on his age.

        91.       Alternatively, Defendants utilized employment practices that are facially neutral in

their treatment of employees but had a significantly disproportionate adverse impact on persons

over 40 years old.

        92.       Defendant’s employment practices resulted in Mr. Dials’ termination, and well as

the termination of many other individuals over 40 years old.

        93.       Defendants are vicariously liable for the actions of Mr. Dials’ supervisors.

        94.       As a direct and proximate result of Defendants’ discriminatory conduct, Mr. Dials

has suffered substantial economic and non-economic damages, and he is entitled to such damages,

liquidated damages, and attorneys’ fees and costs as permitted by law.

        95.       Defendants’ discriminatory conduct was willful and in knowing and/or reckless

disregard of the requirements of the ADEA.

        96.       Defendants are liable for the acts and/or omissions of their agents and employees.

        97.       Defendants, either directly or by and through their agents, directly and proximately

caused Mr. Dials’ severe injuries, damages, and losses.

                                  SECOND CAUSE OF ACTION
              Violation of the Age Discrimination in Employment Act (“ADEA”)
                                     29 U.S.C. § 621, et seq.
                                          Retaliation
                                    (Against all Defendants)

        98.       Mr. Dials hereby incorporates all preceding paragraphs of this Complaint as though

fully set forth
                                                   16
               Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 17 of 21




        99.      As set forth in detail above, Defendants were aware of Mr. Dials’ complaints that

he was being discriminated against based on his age. In response, Defendants subjected him to a

hostile work environment, refused to transfer him to qualified positions for which he was qualified,

and then terminated Mr. Dials.

        100.     The adverse actions taken against Mr. Dials were in retaliation for complaining

about discrimination and were motivated by retaliatory animus.

        101.     Although Mr. Dials was qualified to be transferred, he was not, and instead,

individuals who had not engaged in protected activity were allowed to transfer. Further, Mr. Dials

was replaced by individuals who did not engage in protected activity.

        102.     Mr. Dials suffered emotional damages, lost wages, loss of benefits, and other losses

as a result of Defendants’ retaliation against him.

        103.     Defendants are liable for the acts and/or omissions of their agents and employees.

Defendant, either directly or by and through their agents, directly and proximately caused Mr.

Dials’ severe injuries, damages, and losses.

                                    THIRD CAUSE OF ACTION
                             Age Discrimination in Violation of the
                           Louisiana Employment Discrimination Law
                                    (Against all Defendants)

        104.     Mr. Dials hereby incorporates all preceding paragraphs of this Complaint as though

fully set forth herein.

        105.     The Louisiana Employment Discrimination Law (“LEDL”) provides that “[i]t is

unlawful for an employer to . . . [f]ail or refuse to hire, or to discharge, any individual or otherwise

discriminate against any individual with respect to his compensation, or his terms, conditions, or

privileges of employment because of the individual’s age.” La. R.S. § 23:312(A).




                                                  17
              Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 18 of 21




       106.     At all pertinent times, Mr. Dials performed the duties of his job competently and

was more than qualified.

       107.     At all times relevant to this action, Defendants were “employers” as that term is

defined by LEDL and Mr. Dials was a qualified employee who was over 40 years old.

       108.     As described above, Mr. Dials was subjected to many adverse employment actions

because of his age, including but not limited to, subjecting him to a hostile work environment,

failing to transfer, and terminating him from his employment.

       109.     Although Mr. Dials was qualified for a transfer, Defendants refused to transfer him

to a different refinery, and instead continued to subject him to a hostile work environment in his

position at Alliance Refinery.

       110.     Defendants intentionally discriminated against Mr. Dials because of his age.

       111.     Mr. Dials was terminated from his employment for no legitimate, non-

discriminatory reason, as alleged above, and if not for Mr. Dials’ age, he would not have been

subject to discrimination by Defendants.

       112.     Defendants knew or should have known of the unlawful acts and practices alleged

above yet failed to act promptly to prevent or end the harassment and discrimination.

       113.     Defendants are liable for the acts and/or omissions of their agents and employees.

Defendants, either directly, or by and through its agents, which directly and proximately caused

Mr. Dials severe injuries, damages, and losses.

       114.     As a result of Defendants’ misconduct, Mr. Dials has suffered and continue to suffer

damages, including but not limited to lost wages and emotional damages, and is thus entitled to all

damages and remedies available under LEDL pursuant to La. R.S. § 23:303.




                                                  18
               Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 19 of 21




        115.     Defendants’ unlawful and discriminatory conduct in violation of La. R.S.

23:332(A)(1) was outrageous and malicious, was intended to injure Mr. Dials, and was done with

conscious disregard of Mr. Dials’ civil rights, entitling Mr. Dials to an award of attorneys’ fees

under La. R.S. § 23:303.

                                    FOURTH CAUSE OF ACTION
                          Discrimination and Retaliation in Violation of the
                                   Louisiana Human Rights Act
                                      (Against all Defendants)

        116.     Mr. Dials hereby incorporates all preceding paragraphs of this Complaint as though

fully set forth herein.

        117.     The Louisiana Human Rights Act (“LHRA”) is intended to “safeguard all

individuals within the state from discrimination because of . . . age, [and] disability . . . in

connection with employment . . . ; to protect their interest in personal dignity and freedom from

humiliation; to make available to the state their full productive capacities in employment . . . ; and

to further the interest, rights, and privileges within the state.” La. R.S. § 51:2231.

        118.     The LHRA makes it unlawful for an employer, as defined by LEDL, “[t]o retaliate

or discriminate in any manner against a person because he has opposed a practice declared

unlawful by this Chapter or by [LEDL],” La. R.S. § 51:2256, and provides civil remedies for “any

person deeming himself injured by” such unlawful conduct. La. R.S. § 51:2264.

        119.     At all times relevant to this action, the LHRA has been in full force and effect and

has applied to Defendants’ conduct.

        120.     As set forth above, Defendants discriminated against Mr. Dials based on his age

and in connection with his employment, as prohibited by the LHRA.

        121.     Defendants retaliated against Mr. Dials because he complained of discrimination

and refused to investigate his complaints, failed to transfer him, and terminated his employment.


                                                  19
              Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 20 of 21




       122.     Defendant engaged in conduct materially adverse to a reasonable employee and

took adverse employment actions against Mr. Dials, as heretofore alleged.

       123.     The adverse actions taken against Mr. Dials were in retaliation for requesting

accommodations and were motivated by retaliatory animus.

       124.     Although Mr. Dials was qualified for a transfer, he was not, and instead, individuals

who had not engaged in protected activity were transferred. Further, Mr. Dials was replaced by

individuals who did not engage in protected activity.

       125.     Defendants are liable for the acts and/or omissions of their agents and employees.

Defendants, either directly, or by and through their agents, directly and proximately caused Mr.

Dials severe injuries, damages, and losses.

       126.     As a result of Defendants’ retaliation, Mr. Dials has suffered and continues to suffer

damages, including but not limited to lost wages and emotional damages, and is thus entitled to all

damages and remedies available under LEDL and the LHRA.

       127.     Defendants’ unlawful and retaliatory conduct in violation of La. R.S. 23:332(A)(2)

was outrageous and malicious, was intended to injure Mr. Dials, and was done in conscious

disregard of Mr. Dials’ civil rights, entitling Mr. Dials to an award of attorneys’ fees under La.

R.S. 23:3030.

                                  VII.   RELIEF REQUESTED

       WHEREFORE, Plaintiff Keith Dials requests judgment be entered against Defendants and

that the Court grant the following:

       a. Declaratory relief;

       b. Injunctive relief including, but not limited to, reinstatement;

       c. Judgment against Defendants for Plaintiffs’ asserted causes of action;



                                                 20
         Case 2:21-cv-01660 Document 1 Filed 09/03/21 Page 21 of 21




     d. Damages in such an amount as shall be proven at trial for back-pay and damages
        including lost benefits, wages, promotions, tenure, seniority, lost promotions, and other
        employment opportunities;

     e. Award of compensatory damages including for emotional distress;

     f. An order for the Defendant to reinstate Plaintiff or in the alternative to pay for front-
        pay and benefits;

     g. Punitive damages;

     h. Award of treble damages;

     i. Award of liquidated damages;

     j. Award costs and attorney’s fees;

     k. Pre- and post-judgment interest; and

     l. Order such other and further relief, at law or in equity, to which Plaintiffs may be justly
        entitled.

PLAINTIFF REQUESTS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

     Respectfully submitted this 3rd day of September, 2021.



                                            /s/ Casey Rose Denson
                                            Casey Rose Denson (La. Bar #33363)
                                            Justine G. Daniel (La. Bar #36856)
                                            CASEY DENSON LAW, LLC
                                            4601 Dryades Street
                                            New Orleans, LA 70115
                                            Phone: (504) 224-0110
                                            Fax: (504) 534-3380
                                            cdenson@caseydensonlaw.com
                                            jdaniel@caseydensonlaw.com
                                            Attorneys for Plaintiff Keith Dials




                                              21
